 


109 HR 4375 IH: Mohawk River Hydroelectric Projects Licensing Act of 2005
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4375 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. McNulty introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide certain requirements for hydroelectric projects on the Mohawk River in the State of New York. 
 
 
1.Short titleThis Act may be cited as the Mohawk River Hydroelectric Projects Licensing Act of 2005.
2.Licensing of Mohawk River Hydroelectric Projects
(a)In generalIf a hydroelectric project on the Mohawk River in the State of New York has been operating under annual licenses for 10 or more years, the Federal Energy Regulatory Commission (referred to in this Act as the Commission) shall not issue a new license for the project until the Commission—
(1)issues a public notice that the Commission will accept other valid license applications to develop the project works or water resources subject to the license in accordance with subsection (b); and
(2)if other valid license applications are submitted in accordance with subsection (b), the Commission approves a license application in accordance with subsection (c).
(b)Application requirementsTo be valid, a license application submitted under subsection (a) shall—
(1)be in an appropriate form, as determined by the Commission, in accordance with regulations of the Commission; and
(2)be submitted to the Commission not later than July 31, 2006.
(c)Processing; approvalAs soon as practicable after July 31, 2006, the Commission shall—
(1)expeditiously process any pending valid license applications in accordance with subsections (a) and (c) of section 15 of the Federal Power Act (16 U.S.C. 808); and
(2)approve a valid license application and issue a license only if the Commission determines that the project will best develop the affected water resources, consistent with section 10(a) of the Federal Power Act (16 U.S.C. 803(a)).
(d)License conditionsAny new power license issued for a project described in subsection (a) shall include the same license conditions relating to the use of affected waters provided in articles 32 and 33 of the license included in Potomac Light & Power Company, Project No. 2343, 32 F.P.C. 584, 588 (1964). 
 
